REDMANN, Judge,
dissenting.
Hotz’s testimony that he and his ex-wife agreed that he would have no visitation of their child but would also pay no more child support is corroborated by her counsel’s stipulating to precisely such a judgment for the indefinite future. (Hotz, of course, like his ex-wife, remains always obliged to the child, La.C.C. 227.) The trial judge thought that, as a matter of law, Mrs. Hotz could not waive her right to claim child support by this bargain, or be deemed to have been paid the child support in the pound-of-flesh currency she demanded, namely the father’s yielding his visitation rights.
None of the cases cited by the majority involve our factual situation (Rodriguez, slightly similar, entailed no bargain at all, much less the no-visitation bargain here).
If the trial judge can (as he did) approve the no-support for no-visitation swap prospectively, he could also do so retrospectively. The judgment for arrearages should be set aside.